Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 3, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142616                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  WILLIAM D. HARDER,                                                                                      Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 142616
                                                                   COA: 298975
                                                                   WCAC: 09-000196
  CASTLE BLUFF APARTMENTS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 27, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. We note that,
  contrary to the analysis provided by the Workers’ Compensation Appellate Commission
  (WCAC), MCL 418.361(1) applies at all times to partially disabled workers, see Lofton v
  AutoZone, Inc, 482 Mich 1005 (2008), but the magistrate in this case found, and the
  record supports, that the plaintiff did not have the ability to earn wages within his
  qualifications and training, and the WCAC therefore properly affirmed the magistrate’s
  decision.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would deny leave to appeal
  without the further statement found in the majority’s order.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 3, 2011                        _________________________________________
           t0531                                                              Clerk